Citation Nr: 18100364
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 12-17 706
DATE:	April 10, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to a disability rating in excess of 10 percent for chronic low back/middle back syndrome is denied.  
FINDING OF FACT
The Veterans service-connected spine disability manifested by pain, forward flexion to 80 degrees or greater, and a combined range of motion of 180 degrees or greater.  It was not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, neurologic symptoms, ankylosis, or incapacitating episodes requiring bed rest prescribed by a physician.
CONCLUSION OF LAW
The criteria for a disability rating in excess of 10 percent for the service-connected chronic low back/middle back syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237(2017).

REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran, served on active duty from July 1989 to August 1994. 
This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
The case was previously before the Board in August 2013 and December 2016 when it was remanded for additional examination of the Veteran.  The requested development has not been completed.  Multiple attempts to contact the Veteran at his address and telephone number of record have failed.  Correspondence has been returned as undeliverable.  The Veterans representative has been contacted and he indicates that the Veteran has been unresponsive to his queries also.  The record reflects that the last contact with the Veteran was when he contacted the VA medical center (VAMC) to update his telephone number in October 2014.  However, by December 2014 VAMC attempts to contact the Veteran at that number revealed it to be disconnected.  The Board finds that adequate efforts to contact the Veteran and schedule him for a VA examination have been expended and the appeal will be rated on the available evidence.  In the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1994).
 
The Veteran is service-connected for a low back/middle back disability at a 10 percent rating.  In December 2010, he filed a claim for an increased rating.  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 
Disabilities of the lumbar spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 
For unfavorable ankylosis of the entire spine (100 percent); 
For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 
For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and 
For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017). 
When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).  
For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id., Note (2).
In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted.  Provided that the examiner supplies an explanation, the examiners assessment that the range of motion is normal for that individual will be accepted.  Id., Note (3). 
Range of motion measurements are to be rounded off to the nearest five degrees.  Id., Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).  Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id., Note (6). 
In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017).
The evidence of record does not show that the Veteran has a diagnosis of intervertebral disc syndrome.  Accordingly, consideration of Diagnostic Code 5243 in the rating of his back disability is not warranted.  
A January 2005 VA x-ray report indicates that there was mild scoliosis of the lumbar spine with convexity to the left and disc space narrowing at L4-5.  However a January 2009 x-ray report indicates that the lumbar spine demonstrates normal alignment without evidence of fracture or significant degenerative changes.  A February 2009 VA physical therapy consultation note indicates that the Veteran reported pain and muscle spasm between his shoulder blades and that it travels down his low back to his left buttock.  He was treated with an ice pack and a TENS unit which improved his symptoms.  Other VA treatment records show that the Veteran was prescribed medication for his symptoms of back pain and stiffness.  The Board notes that the medical evidence of record in the present case is scant.  While these VA records are referenced for the historical context of the Veterans back disability, the do not fall within the appeal period as the Veteran filed his claim for an increased rating in December 2010.  
In March 2011 the only VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported symptoms of pain, stiffness, fatigue and numbness.  He reported that he does not experience:  spasms, decreased motion, paresthesia, bladder or bowel problems, or other neurologic symptoms.  He reported having flare-ups of back pain approximately once a week and lasting for up to 12 hours.  He indicated he treated these symptoms with prescribed pain medication and muscle relaxants.  X-ray examination of the thoracic and lumbar spine was within normal limits.  Physical examination of the spine was conducted and revealed no evidence of radiating pain, ankylosis, muscle spasm, intervertebral disc syndrome, weakness, or other neurologic abnormality.  Gait was normal.  Tenderness was noted on examination with the examiner stating that spinal contour is not preserved due to tenderness.  However there was no guarding of movement and the examiner specifically found normal curves of the spine.  Range of motion testing of the lumbar spine revealed a normal range of motion with some pain.  Repetitive motion testing was not conducted because the Veteran reported complaints of tenderness and stiffness.  
The Veterans service-connected back disability is rated at a 10 percent disability rating.  In order to warrant the assignment in excess of the 10 percent there would have to be evidence of:  limitation of flexion to 60 degrees or less; a combined range of motion to 170 degrees or less; muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour; or ankylosis of the spine.  The evidence of record does not show that any of these are present during the appeal period.  To the extent that a single January 2005 VA x-ray report indicates that there was mild scoliosis of the lumbar spine, this does not fall within the appeal period and subsequent VA x-ray examination reports show normal spine contour.  Gait and spinal curves were normal on examination as was range of motion.  No separate neurological impairment resulting from the back disability have been identified.  There is no competent evidence in significant conflict with the examination findings, to include the Veterans own statements. 
The evidence is against a finding that the Veteran meets the criteria for the assignment of a rating in excess of 10 percent rating for his service-connected lumbar spine disability.  Accordingly a disability rating in excess of 10 percent for any period of time covered by this appeal is denied.


As the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating, an increased disability rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).

 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Havelka, Counsel 

